DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional application of U.S. Patent application Ser. No. 15/811,080, filed on Nov. 13, 2017, now Pat. No. 1,716,920, which is in turn a divisional application of U.S. Pat. Application Ser. No. 14/638,537, filed on March 4, 2015, now Pat. No. 9,821,145.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanduszko et al. (US 2005/0101984).
Referring to claim 1, Chanduszko discloses a method (Figs. 9A-9E and [0056]-[0059]) comprising: 
telescopically disposing a sharp ended floppy guidewire 14 (Figs. 9A-9E) within a lumen 13 of a blunt end cannula 12 (Fig. 9A, para [0044]. Para [0056]: “The blunt distal end 17 of the outer needle 12.”) configured to transverse a septum of a patient's heart, which sharp ended floppy guidewire 14 is capable of being moved beyond a distal end of the blunt end cannula 12 (Fig. 9C); 
intravascularly accessing a right atrium of the patient's heart with the blunt end cannula 12 (Fig. 9D); 
moving a distal taper of the blunt end cannula to a selected location on a septal wall of the heart to tent the septal wall at a selected location (para [0044]: “the distal end 17 of the outer needle 12 is tapered toward the inner needle 14” and para [0056]: “the blunt distal end 17 of the outer needle 12 is then pushed against septum primum 26a until some tenting of the atrial septum 26 is visible”); and 
advancing the sharp ended floppy guidewire 14 through a channel in the blunt end cannula 12 and then out of the distal end of the blunt end cannula and through the septal wall (Figs. 9B-9D, para [0058]); and 
advancing the sharp ended floppy guidewire into a left atrium of the patient's heart, where the blunt ended cannula is configured to provide sufficient columnar strength to the sharp ended floppy guidewire to allow the sharp ended floppy guidewire to penetrate the septal wall when the distal portion of the sharp ended floppy guidewire substantially resides within the blunt end cannula, where the sharp ended floppy guidewire has insufficient stiffness to penetrate cardiac tissue when the distal portion of the sharp ended floppy guidewire extends substantially outside of the blunt end cannula ([0059]: “inadvertent contact of the inner needle 14 with the left atrial free wall (not shown) immediately after the septum 26 is punctured does not result in damage to or perforation of the left atrial free wall because the distal end 15 of the inner needle 14 is very flexible”; para [0056]: “the blunt distal end 17 of the outer needle 12 is then pushed against septum primum 26a until some tenting of the atrial septum 26 is visible” Attention is directed to Figs. 8-9C, the figures shows that outer needle 12 provides sufficient columnar strength to the sharp ended floppy guidewire 14 to puncture septum primum 26a. Without the outer needle 12, the curved tip of needle 14 as shown in Fig. 8 doesn’t have enough columnar strength to puncture septum primum 26a).

Referring to claim 2, Chanduszko discloses the method of claim 1 where intravascularly accessing a right atrium of the patient's heart with the blunt end cannula 12 comprises accessing the right atrium through, a femoral vein ([0044]: “The device 10 may further feature a transcutaneous intravascular sheath 22 through which the device 10 passes from outside the patient's body through a vessel, for example, the femoral vein, through the inferior vena cava to the right atrium”). 

Referring to claim 5, Chanduszko discloses the method of claim 1 further comprising prebiasing the sharp ended floppy guidewire 14 to assume an atraumatic configuration upon being advanced past the support of the blunt end cannula 12 so that the sharp ended floppy guidewire 14 assumes a prebiased atraumatic shape upon being advanced substantially outside of the blunt end cannula (Figs. 9A-9D. Para [0053]: “Alternatively, referring to FIG. 8, when the distal end 15 of the inner needle 14 is not constrained within the lumen 13 of the outer needle 12, the distal end 15 has an essentially non-traumatic conformation, such as a helical, curved, cork screw, or hook shape.”)

Referring to claim 6, Chanduszko discloses the method of claim 1 further comprising telescopically disposing a blunt end outer sheath 22 (Figs. 9A-9E, para [0044]), dilator or introducer over the blunt end cannula 12.

Referring to claim 7, Chanduszko discloses the method of claim 6 further comprises extending the blunt end cannula 12 beyond the blunt end outer sheath 22 (para [0056]: “Referring to FIG. 9A, after the sheath 22 is properly positioned in the right atrium 24, the outer needle 12 of the transseptal device 10 is advanced distally toward the atrial septum 26 and positioned against septum primum 26a at the puncture site.”).

Referring to claim 8, Chanduszko discloses the method of claim 1 further comprising advancing the blunt end cannula 12 through the septal wall over the sharp ended floppy guidewire (Figs. 9C-9D).

Referring to claim 9, Chanduszko discloses the method of claim 1 further comprising telescopically disposing the blunt ended cannula 12 within a dilator (sheath 22, Figs. 9A-9E) and telescopically disposing the sharp ended floppy guidewire 14 within the blunt ended cannula 12 (para [0056]-[0058]).

Referring to claim 10, Chanduszko discloses the method of claim 1 where distal taper of the blunt end cannula 12 is configured as a blunt end needle and where moving a distal taper of the blunt end cannula 12 to a selected location on a septal wall of the heart to tent the septal wall at a selected location comprises moving the blunt end needle 12 (Fig. 9A, para [0056]-[0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. in view of Worley et al. (US 2003/0208141).
Referring to claim 3, Chanduszko discloses the method of claim 1 but fails to disclose where intravascularly accessing a right atrium of the patient's heart with the blunt end cannula 12 comprises accessing the right atrium through a superior vena cava. Examiner notes that Chanduszko discloses accessing the right atrium through an inferior vena cava (para [0044]). However, in the same field of endeavor, which a method of intravascularly accessing a right atrium of the patient’s heart, Worley discloses using an inferior approach from below the heart and a superior approach from above the heart to reach right atrium of the heart is well known in the art (para [0035]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have substituted the inferior approach from below the heart to reach right atrium with  the superior approach from above the heart to reach right atrium as suggested by Worley since it has been held that simple substitution of one known technique (i.e., inferior approach from below the heart to reach right atrium) for another (i.e., superior approach from above the heart to reach right atrium) to obtain predictable results (i.e., to gain access to right atrium) is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko et al. in view of Scheib (US 2003/0163153).
Referring to claim 4, Chanduszko discloses the method of claim 1 where moving a distal taper of the blunt end cannula 12 to a selected location on a septal wall of the heart to tent the septal wall at a selected location ([0056]: “the blunt distal end 17 of the outer needle 12 is then pushed against septum primum 26a”). Chanduszko fails to discloses moving the distal taper of the blunt end cannula to a selected location comprises moving the distal taper of the blunt end cannula to a fossa ovalis. However, in the same field of endeavor, which is a method for puncturing the atrial septum via the percutaneous route, Scheib discloses “The limbus of the fossa ovalis provides a good reference point for locating an optimal puncture site. Often, the ridge of the limbus of the fossa ovalis can be felt by the operator using the distal tip 46 of the dilator 10. Just below the limbus is the central atrial septum, which tends to be the thinnest area of the septum, and is therefore the preferred area to penetrate.” ([0029]). In view of Scheib’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have used the fossa ovalis as the preferred area to penetrate because the fossa ovalis is the thinnest area of the septum.

 Allowable Subject Matter
Claims 11-20 are allowable.
Referring to claim 11, Chanduszko discloses a method (Figs. 8-9E and [0056]-[0059]) comprising: telescopically disposing a sharp ended floppy guidewire 14 within a lumen of a blunt end cannula 12 (Fig. 9A, para [0056]: “The blunt distal end 17 of the outer needle 12.”) configured to transverse a septum of a patient's heart, which sharp ended floppy guidewire is capable of being moved beyond a distal end of the blunt end cannula (Figs. 8 and 9C); telescopically disposing the sharp ended floppy guidewire 14 within the lumen of the blunt end cannula 12 into a dilator 22 (para [0056]-[0059]); intravascularly accessing a right atrium of the patient's heart with the dilator 22 (para [0056]-[0059]). Chanduszko also discloses the steps of advancing the sharp ended floppy guidewire 14 into a left atrium of the patient's heart, where the blunt ended cannula 12 is configured to provide sufficient columnar strength to the sharp ended floppy guidewire to allow the sharp ended floppy guidewire 14 to penetrate the septal wall when the distal portion substantially resides within the dilator and where the sharp ended floppy guidewire has insufficient stiffness to penetrate cardiac tissue when the distal portion extends substantially outside of the dilator (Figs. 9A-9D and para [0056]-[0059]).
Again referring to claim 11, Figs. 9A-9C and the specification of Chanduszko reference discloses the dilator 22 (sheath 22) is position away from the septal wall while the blunt end cannula 12 is contacted the septal wall. Chanduszko alone or in combination with other prior art fails to disclose the steps of moving a distal taper of the dilator 22 to a selected location on a septal wall of the heart to tent the septal wall at a selected location and advancing the sharp ended floppy guidewire through the channel in the blunt end cannula and then out of the distal end of the dilator and through the septal wall.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771